DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabi et al. (US 10,153,598).
In regard to claim 1, Watanabi et al. discloses a connector 11 comprising:
a conductive terminal 15 that comes into contact with a counterpart terminal;
a temperature sensor 19 that detects a temperature of the terminal 15; and
an insulating housing 13 (col. 5, line 16), wherein
the terminal 15 includes a terminal connection portion 49 that is electrically connected to the counterpart terminal, a wire connection portion 53 that is electrically connected to a wire 35, and a tubular portion 55 that is located between the terminal connection portion 49 and the wire connection portion 53 and is formed in a tubular shape having a space portion (col. 6, lines 26, 27),
the temperature sensor 19 is disposed in the space portion of the terminal 15, and
the tubular portion 55 is accommodated inside the housing 13 in a state where the terminal 15 is held by the housing 13.

In regard to claim 2, Watanabi et al. discloses the terminal 15 is formed of a single conductive metal plate-shaped member in a deployed state.

In regard to claim 3, Watanabi et al. discloses the housing 13 holds a plurality of terminals 15 (col. 5, lines 35, 36), and the temperature sensor 19 is disposed in the space portion of each of the terminals 15. 

	In regard to claim 4, Watanabi et al. discloses the housing 13 holds a plurality of terminals 15, and the temperature sensor 19 is disposed in the space portion of each of the terminals 15.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide, teach or suggest the housing is formed so as to extend along an axial direction, the terminal connection portion has an outer portion located on an outermost side with respect to an axis of the housing in an orthogonal direction orthogonal to the axial direction when viewed from the axial direction, and the temperature sensor is located inside the outer portion when viewed from the axial direction.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
10/19/2022


/THO D TA/Primary Examiner, Art Unit 2832